Title: Thomas Jefferson to William McClure, 5 May 1812
From: Jefferson, Thomas
To: McClure, William


          Sir Monticello May 5. 12.
          Just as I am setting out for Bedford I recieve a letter from mr James Hamilton, dated Williamsboro, informing me that Mr Robert Hamilton had written to me some time ago on the subject of the monies subscribed here, and having recieved no answer had assigned the matter to him. I never recieved mr R. Hamilton’s letter. as mr James Hamilton writes very pressingly, I must get the favor of you to obtain from such of the subscribers as have deposited their money in the bank of Richmond, orders on the bank paiable to James Hamilton, and to get those who have not deposited there, to do it immediately and give you like orders, to be put into my hands on my return. I will then, as I have engaged in my answer to mr Hamilton, forward them to the Cashier of the bank & give notice of it to mr Hamilton. Accept my best wishes.
          
            Th:
            Jefferson
        